DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
The amendments of 01/27/2022 and 03/18/2022 have been entered.
Claims 37 and 39 are amended due to the Applicant's amendment of 01/27/2022.
Claim 37 is amended due to the Applicant's amendment of 03/18/2022.
Claims 24–28 and 37–44 are pending.

The rejection of claims 37–44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendments dated 01/27/2022 and 03/18/2022. 
The rejection of claims 37–38 and 40–44 under 35 U.S.C. 103 as being unpatentable over INOUE et al. US-20150311454-A1 ("Inoue") as set forth in the previous Office Action is overcome due to the Applicant's amendments dated 01/27/2022 and 03/18/2022. 
The rejection of claims 37–38, 40–42, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15, 17, 19 and 20 of U.S. Patent No. 9,837,621 ("'621") as set forth in the previous Office Action is overcome due to the Applicant's amendments dated 01/27/2022 and 03/18/2022. 

Response to Arguments
Applicant’s arguments on pages 16–19 of the Remarks dated 03/18/2022 with respect to the rejection of claims 24–28 and 37–44 under 35 U.S.C. 103 as being unpatentable over Kadoma et al., US-20110210316-A1 ("Kadoma") in view of Ise et al. US-20120126692-A1 ("Ise"), the rejection of claims 37–39 and 40–44 under 35 U.S.C. 103 as being unpatentable over Kadoma et al., US-20110210316-A1 ("Kadoma") in view of LEE et al. US-20160240791-A1 ("Lee"), the rejection of claims 24, 28, and 37–39 on the ground of nonstatutory double patenting as being unpatentable over claim 15, 22, 29, and 36 of U.S. Patent No. 9,079,879 ("'879") in view of Ise et al. US-20120126692-A1 ("Ise"), and the rejection of claims 37–39 on the ground of nonstatutory double patenting as being unpatentable over claim 15, 22, 29, and 36 of U.S. Patent No. 9,079,879 ("'879") in view of Lee et al. US-20160240791-A1 ("Lee") as set forth in the previous Office Action have been fully considered and are persuasive with respect to argument that the teachings of Ise and Lee do not describe a significant difference between various linkers and therefore one would expect that substituting the linker in the compound of Kadoma for the claimed linker to arrive at the claimed compound would achieve the same results; however, FIG. 55 and the declaration of 07/17/2020 demonstrates this is not the case.  The rejection has been withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Murphy on 07/12/2022.
The application has been amended as follows: 

Please amend claim 24, line 4 to change "…bonded to para-position of a benzene ring…" to "…bonded to the para position of [[a]]the benzene ring…"

Please amend claim 24, line 5 to change "…from a benzene ring…" to "…from [[a]]the benzene ring…"

Please amend claim 24, line 6 to change "…bonded to para-position of a benzene ring…" to "…bonded to the para position of [[a]]the benzene ring…"

Claims 24–28 and 37–44 are allowed.
Claims 24–28 and 37–44 are renumbered as 1–13, respectively.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, exemplified by Kadoma et al., US-20110210316-A1 ("Kadoma"), teaches a compound comprising a dibenzo[f,h]quinoxaline group connected to a dibenzothiophene group by multiple phenylene linkers, and an organic light emitting device comprising the same.  However, Kadoma does not teach a dibenzo[f,h]quinoxaline group connected to a dibenzothiophene group by a terphenyl linker where the phenylenes are meta-, para-, meta- bonded or para-, meta-, para- bonded.  Further, the prior art does not provide a reason to modify the compound of Kadoma to arrive at the claimed compound where the linking group is a terphenyl linker where the phenylenes are meta-, para-, meta- bonded or para-, meta-, para- bonded with predictable results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786